DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 12-18, 21, 26-32, 35, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada U.S. Patent Publication No. 2013/0093927 (hereinafter Yamada) in view of Jun U.S. Patent Publication No. 2022/0070394 (hereinafter Jun).

    PNG
    media_image1.png
    663
    1143
    media_image1.png
    Greyscale

Consider claim 1, Yamada teaches a sensing apparatus, comprising: a plurality of sensors (Figure 1, pixels 20. Figures 22-23, pixels 20a-b)), configured to operate in a sensing cycle (Figure 24, sensing cycle); and a readout circuit, coupled to the plurality of sensors via a plurality of sensing lines (Figure 22, 17b), and configured to control the plurality of sensors to operate in the sensing cycle (Figure 24 and [0112]), wherein the sensing cycle includes an initialization period (Figure 24 and [0112], Tr1b), an exposure period after the initialization period (Figure 24, Tex, see above annotated figure 24, B after A) and a readout period after the exposure period (Figure 24, Tr1a, see above annotated figure 24, C after B), a voltage of a reset node in each sensor among the plurality of sensors is reset to a first voltage in a reset period (Figure 24 and [0112], Tr2) before the sensing cycle starts (before a cycle starts (e.g. before Tex)), the voltage of the reset node in each sensor is initialized to an initial voltage in the initialization period, and the initial voltage is different from the first voltage ([0117], the levels of the reset potentials Vrst may not be equal for the reset periods (see also figure 23)) and the first voltage is smaller than the initial voltage ([0118], it is desirable that the second reset voltage level (Tr2 or first voltage) be set to be lower than the first reset voltage level (Tr1b or initial voltage)). 
Yamada does not appear to specifically disclose a fingerprint sensor. 
However, in a related field of endeavor, Jun teaches an image sensor (abstract) and further teaches a fingerprint sensor in [0048].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a fingerprint sensor as taught by Jun with the benefit that a user can enable a fingerprint recognition function which may be used to implement functions such as unlocking and payment, thereby improving security performance of a smart devices. 

Consider claim 2, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the fingerprint readout circuit reads out a sensing voltage of each fingerprint sensor via the corresponding sensing line in the readout period (Yamada: Figure 23, Lsig, [0112], readout period Tr1a; Jun: fingerprint in [0048])), wherein the sensing voltage follows the voltage of the reset node (Yamada: Figure 23, source follower transistor 23 and thus output follows input similar to Applicant’s figure 2 circuit), and the fingerprint readout circuit generates a sensing result of each fingerprint sensor based on a voltage variation between the initial voltage and the sensing voltage (Yamada: [0111-0112], multiple reset operations in order to reduce afterimage. [0117], the levels of the reset potentials Vrst may not be equal for the reset periods).

Consider claim 3, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the reset node is electrically coupled to a power supply node supplied with a voltage signal, wherein the voltage signal is kept at the first voltage in the reset period (Yamada: Figure 23 and [0117], Vrst), and the voltage signal is kept at the initial voltage in the initialization period (Figure 23 and [0117], Vrst).

Consider claim 4, Yamada and Jun teach all the limitations of claim 3. 
Yamada does not appear to specifically disclose wherein the fingerprint readout circuit is configured to output the voltage signal to a touch display panel.
However, Jun teaches wherein the fingerprint readout circuit is configured to output the voltage signal (Figure 10, readout circuit) to a touch display panel ([0048] and figure 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to reset a row simultaneously as taught by Jun in order to rapidly reset and reading a fingerprint location area as suggested in [0011].

Consider claim 7, Yamada and Jun teach all the limitations of claim 1. In addition, Yamada and Jun teach wherein the reset period (Figure 24, Tr2) and the initialization period (Figure 24, Tr1b) of the sensing cycle belong to a same frame period (Figure 24, same Tv). 
Yamada does not appear to specifically disclose the plurality of fingerprint sensors are reset simultaneously.
However, Jun teaches the plurality of fingerprint sensors are reset simultaneously (Figure 9a, pixels corresponding to line gate 0 is simultaneously reset (e.g. same row of pixels)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to reset a row simultaneously as taught by Jun in order to rapidly reset and reading a fingerprint location area as suggested in [0011]

Consider claim 12, Yamada and Jun teach all the limitations of claim 1.
Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit, and the gate on array circuit outputs reset signals according to the at least one start pulse signal and the clock signal, wherein the reset signals are configured to reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array row by row in the reset period.
 However, Jun teaches wherein the plurality of fingerprint sensors arranged in an array are located in a touch display panel (Figure 7 and [0060]), and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit (Figure 9a, start signal and register clock), and the gate on array circuit outputs reset signals according to the at least one start pulse signal and the clock signal (reset shift register in figure 9a), wherein the reset signals are configured to reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array row by row in the reset period (Figure 6 and Figure 9a, SR00-SR03, line).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Consider claim 13, Yamada and Jun teach all the limitations of claim 1.
Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in the array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal, a clock signal and a control signal to the gate on array circuit, and the gate on array circuit outputs reset signals according to the at least one start pulse signal, the clock signal and the control signal, wherein the reset signals are configured to simultaneously reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the reset period.
However, Jun teaches wherein the plurality of fingerprint sensors arranged in the array are located in a touch display panel (Figure 7 and [0060]), and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal, a clock signal and a control signal to the gate on array circuit (Figure 9a, sub window start enable signal, clock and start signal), and the gate on array circuit outputs reset signals according to the at least one start pulse signal, the clock signal and the control signal, wherein the reset signals are configured to simultaneously reset at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the reset period (Figure 9a, pixels corresponding to line gate 0 is simultaneously reset (e.g. first row of pixels)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Consider claim 14, Yamada and Jun teach all the limitations of claim 1.
Yamada does not appear to specifically disclose wherein the plurality of fingerprint sensors arranged in the array are located in a touch display panel, and the touch display panel comprises a gate on array circuit, wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit, and the gate on array circuit outputs selecting signals according to the at least one start pulse signal and the clock signal, wherein the selecting signals are configured to row-by-row read out sensing voltages of at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the readout period.
However, Jun teaches wherein the plurality of fingerprint sensors arranged in the array are located in a touch display panel, and the touch display panel comprises a gate on array circuit (Figure 7, GOA), wherein the fingerprint readout circuit outputs at least one start pulse signal and a clock signal to the gate on array circuit (Figure 9b, start and clock), and the gate on array circuit outputs selecting signals according to the at least one start pulse signal and the clock signal (line gate 0-103 based on start and clock), wherein the selecting signals are configured to row-by-row (Figure 9b, shift register) read out sensing voltages of at least one fingerprint sensing zone of the plurality of fingerprint sensors arranged in the array in the readout period (Figure 9b and [0014]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Consider claim 15, Yamada teaches a readout circuit, wherein the display panel comprises a plurality of sensors arranged in an array (Figure 1, pixels 20. Figures 22-23, pixels 20a-b)), and the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines (Figure 22, 17b); wherein the reset signals and the selecting signals are configured to control at least one sensing zone of the plurality of sensors arranged in the array to operate in a sensing cycle (Figure 24), wherein the sensing cycle includes an initialization period (Figure 24, Tr1b), an exposure period after the initialization period (Figure 24, Tex. See also annotated figure 24 above) and a readout period after the exposure period (Figure 24, Tr1a. See also annotated figure 24 above), and wherein according to the reset signals, a voltage of a reset node in each sensor among the plurality of sensors is reset to a first voltage in a reset period (Figure 24, Tr2) before the sensing cycle starts (before a cycle starts (e.g. before Tex)), the voltage of the reset node in each sensor is initialized to an initial voltage in the initialization period, and the initial voltage is different from the first voltage ([0117], the levels of the reset potentials Vrst may not be equal for the reset periods (see also figure 23)) and the first voltage is smaller than the initial voltage [0118]. 
Yamada does not appear to specifically disclose a fingerprint readout circuit, configurable to be coupled to a touch display panel, the fingerprint readout circuit is configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals; the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines, and coupled to the gate on array circuit.
However, Jun teaches a fingerprint readout circuit, configurable to be coupled to a touch display panel (Figure 7 and [0060]), the fingerprint readout circuit is coupled to the gate on array circuit (Figure 7, GOA) and configured to output at least one start pulse signal and at least one clock signal to control the gate on array circuit to output reset signals and selecting signals (Figures 9a-b, clock and start signal); the readout circuit is coupled to the plurality of sensors via a plurality of sensing lines (Figure 9b).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate on array circuit as taught by Jun with the benefit that gate on array circuits satisfy a bezel-less edge level of a display panel of a smart phone, expand a fingerprint recognition area to a large area by rapidly reading a fingerprint location area, freely control an exposure time, and reduce occurrence of a delay time as suggested in [0011].

Consider claim 16, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 21, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 26, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 27, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Consider claim 28, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Consider claim 29, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Consider claim 30, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Consider claim 31, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Consider claim 32, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Consider claim 35, it includes the limitations of claim 21 and thus rejected by the same reasoning.

Consider claim 40, it includes the limitations of claim 26 and thus rejected by the same reasoning.

Consider claim 41, it includes the limitations of claim 27 and thus rejected by the same reasoning.

Consider claim 42, it includes the limitations of claim 28 and thus rejected by the same reasoning.

Claims 5, 6, 8-11, 19, 20, 22-25, 33, 34, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Jun as applied to claim 1 above, and further in view of Nakamura et al. U.S. Patent Publication No. 2005/0212916 (hereinafter Nakamura)
Consider claim 5, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048].
Yamada and Jun does not appear to specifically disclose wherein the initialization period of the sensing cycle is in a first frame period, the readout period of the sensing cycle is in a second frame period different from the first frame period, and a time length between the initialization period and the readout period comprises one or more frame periods, wherein in the one or more frame periods between the initialization period and the readout period, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled.
However, in a related field of endeavor, Nakamura teaches wherein the initialization period of the sensing cycle is in a first frame period (Figure 5, precharge in Nth frame), the readout period of the sensing cycle is in a second frame period different from the first frame period (Figure 5, output in N+1th frame), and a time length between the initialization period and the readout period comprises one or more frame periods, wherein in the one or more frame periods between the initialization period and the readout period, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled (Figure 5, display after blank (see arrow for display) in between precharge (nth frame) and output (n+1th frame) and thus output function or readout period is disabled).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Consider claim 6, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0047].
Yamada and Jun do not appear to specifically disclose wherein a time length between the reset period and the sensing cycle comprises one or more frame periods, wherein in the one or more frame periods between the reset period and the sensing cycle, at least one of a display function and a touch sensing function is enabled and a sensing function is disabled, and the plurality of sensors are reset row by row in the reset period.
However, Nakamura teaches wherein a time length between the reset period (Figure 5, precharge in Nth frame) and the sensing cycle (Figure 5, cycle in N+1 frame) comprises one or more frame periods, wherein in the one or more frame periods between the reset period and the sensing cycle, at least one of a display function and a touch sensing function is enabled (Figure 5, see arrow of display) and a sensing function is disabled (Figure 5, output or readout is disable), and the plurality of sensors are reset row by row in the reset period (Figure 5, precharge row by row in Nth frame) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Consider claim 8, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048].
Yamada does not appear to specifically disclose the reset period and the sensing cycle are performed in a porch interval, and the porch interval is located in two adjacent frame periods.
However, Nakamura teaches the reset period and the sensing cycle are performed in a porch interval, and the porch interval is located in two adjacent frame periods (Figure 5, precharge in Nth frame and sensing cycle in N+1 frame).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Consider claim 9, Yamada, Jun and Nakamura teach all the limitations of claim 8. Furthermore, Jun teaches a fingerprint sensor in [0048]. In addition, Nakamura teaches wherein the plurality of sensors are reset row by row in the reset period (Figure 5, precharge in (1)-(n)).

Consider claim 10, Yamada, Jun and Nakamura teach all the limitations of claim 8. Furthermore, Jun teaches a fingerprint sensor in [0048]. In addition, Nakamura teaches wherein the plurality of sensors are reset simultaneously (Figure 17, precharge for 1st to 10th rows).

Consider claim 11, Yamada and Jun teach all the limitations of claim 1. Furthermore, Jun teaches a fingerprint sensor in [0048].
Yamada does not appear to specifically disclose wherein the reset period is in a first porch interval, and the sensing cycle is completely performed by a plurality of second porch intervals coming after the first porch interval, wherein any of the first porch interval and the plurality of second porch intervals is located in two adjacent frame periods.
However, Nakamura teaches wherein the reset period is in a first porch interval (e.g. precharge for N-1th frame), and the sensing cycle is completely performed by a plurality of second porch intervals coming after the first porch interval (image pickup (see arrow in figure 5) in Nth frame and output in N+1 frame), where Nth and N+1th is after N-1th)), wherein any of the first porch interval and the plurality of second porch intervals is located in two adjacent frame periods (e.g. 1,2,3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide sensing periods among display periods as taught by Nakamura with the benefit that the device being able to efficiently process display data, read data, and data on associations between the display data and image pickup data as suggested by Nakamura in [0012].

Consider claim 19, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 22, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Consider claim 23, it includes the limitations of claim 9 and thus rejected by the same reasoning.

Consider claim 24, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 25, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 33, it includes the limitations of claim 19 and thus rejected by the same reasoning.

Consider claim 34, it includes the limitations of claim 20 and thus rejected by the same reasoning.

Consider claim 36, it includes the limitations of claim 22 and thus rejected by the same reasoning.

Consider claim 37, it includes the limitations of claim 23 and thus rejected by the same reasoning.

Consider claim 38, it includes the limitations of claim 24 and thus rejected by the same reasoning.

Consider claim 39, it includes the limitations of claim 25 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
On page 17, Applicant argues that “the first reset period Tr1b and second reset period Tr2 are both after the exposure Tex”. The Office respectfully disagrees for the following reasons. 
The above figure annotation (see 103 section) shows a sequence A-B-C, where Tr1a (or C) is after Tex (or B) and Tex (or B) is after Tr1b (or A) as required by the claim.

On page 18, Applicant argues that Tr2 is lower that Tr1b. 
In view of Applicant’s amendment, Examiner is now using Tr2 as the first voltage and Tr1b as the initial voltage, and thus first voltage is smaller than the initial voltage Tr1b as required by the amendment. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621